JOURNAL ENTRY AND OPINION
{¶ 1} This court heard oral argument in this appeal on February 22, 2005. Appellant, pro se, appeared at oral argument and, at the end of oral argument, stated that he was withdrawing his appeal.
 {¶ 2} Under App.R. 28, we treat appellant's oral withdrawal of his appeal as a motion to dismiss appeal and grant the motion. Appellant to pay costs. Appeal dismissed.
It is ordered that appellee recover of appellant its costs herein taxed.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
Sweeney, P.J., and Corrigan, J., Concur.